DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 4 is objected to because of the following informalities:  "with prescribed power feeding method" should be "with the" or "with a" prescribed power feeding method depending on the antecedent.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes that though the claims recited “a charging control device configured to be supplied with electric power”, which includes a generic placeholder “device” and functional language, the remainder of the claim recites sufficient structure such that the limitation does not invoke 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the integrated controller being configured to transmit display information to the display controller, but not transmit information other than a prescribed request signal to the traveling controller”. Negative limitations are acceptable as long as it is clear what they are excluding. It is not clear what exactly a “prescribed request signal” is limited to, and the specification merely repeats the same language. It isn’t clear for instance whether a “prescribed request signal” is the same as just a “request signal”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. Korean Publication KR20130136852A in view of Gow et al. US PGPUB 2011/0304298. (It is noted that the Seo citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 1, Seo discloses a vehicle-mountable control system [abs; fig. 2, control system 100] comprising: 
a traveling controller configured to execute traveling control of a vehicle [fig. 2 ECUs 101-105 are the internal CAN bus of the vehicle and thus control vehicle functions; par. 5]; and 
a charging control device configured to be supplied with electric power in accordance with a plurality of types of power feeding methods and execute charging control of a vehicle-mounted battery [fig. 2, CAN bus separating apparatus 110 comprises a BMS ECU 106 and together with power supply device 130 and charging communication device 120 performs the functions of managing the battery including exchanging messages with the charger 190 and allowing power supply through supply device 130 from the charger 190; pars. 25 & 27], 
the charging control device including: 
a charger corresponding to the respective power feeding methods [pars. 25, 27  & 29; power supply device 130 and BMS 106; fig. 2]; 
a charging communication device configured to communicate with a charging facility external to the vehicle [pars. 25 & 27, charging communication device 120 exchanges messages with the charger 190]; and 
an integrated controller configured to communicate with the charger and the charging communication device [fig. 3, CAN bus separating apparatus 110 comprises a control unit 113 which communicates with the BMS, the charging communication device 120 and the power supply portion 130; pars. 4, 23, 25, 27 and 31] and , 
the charging facility being configured to supply electric power to the vehicle-mounted battery through a charger corresponding to a power feeding method of the charging facility [fig. 2, external power supply 190 supplies power to the vehicle battery 190 through power supply device 130 that is compatible with the charger], 
the charger, the charging communication device and the integrated controller being connected to one another through a first communication line used only for the charging control [figs. 2-3; pars. 1 and 28-39; messages formed by the BMS 106, under control of the control unit 113 are exchanged through communication device 120 on a CAN bus that is “separated” from the internal CAN bus by using a separate CAN interface unit 112;], 
of the charger, the charging communication device and the integrated controller, only the integrated controller being connected to a second communication line to which the traveling controller is connected [figs. 2-3; pars. 1 and 28-39; only the integrated control unit 113 is connected to the internal CAN bus connected to CAN interface unit 111 and not the charging communication device 120 or the charger 130].
Seo does not explicitly disclose a plurality of chargers corresponding to the respective power feeding methods.
However, Gow discloses an electric vehicle charging method using a plurality of chargers corresponding to the respective power feeding methods [figs. 1 & 3; a plurality of chargers 112/114/122 are used, one can be designated a primary charger and the other a secondary charger, so a plurality of feeding methods; pars. 17, 19-20, 23, 26, 28, 30 & 32].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Seo to further include a plurality of chargers corresponding to the respective power feeding methods for the purpose of having backup chargers available, as taught by Gow (par. 17).
Regarding claim 4, Seo does not explicitly wherein the integrated controller is configured to control the plurality of chargers to be individually powered on and off, when the charging control is not executed, the integrated controller is configured to power off all of the plurality of chargers, and when the charging control is executed using electric power supplied in accordance with prescribed power feeding method, the integrated controller is configured to power on the charger corresponding to the prescribed power feeding method, with the plurality of chargers not corresponding to the prescribed power feeding method being maintained off.
However, Gow as applied in claim 1 discloses wherein the integrated controller is configured to control the plurality of chargers to be individually powered on and off [pars. 23, 26, 28, 30, 32 & 34, the BMU cases activates the various chargers (par. 32)], when the charging control is not executed, the integrated controller is configured to power off all of the plurality of chargers [par. 32, charger are activated selectively to supply power], and when the charging control is executed using electric power supplied in accordance with prescribed power feeding method, the integrated controller is configured to power on the charger corresponding to the prescribed power feeding method, with the plurality of chargers not corresponding to the prescribed power feeding method being maintained off [par. 32, charger are activated selectively to supply power].
Regarding claim 7, Seo discloses further comprising 
a plurality of global buses communicatively connected to one another via a gateway device [pars. 5-6, the external charger device is connected to an “external communication environment”, thus, a plurality of global buses connected via a gateway device to the charger device] wherein 
the first communication line is a local bus communicatively connecting prescribed controllers included in the charging control device, and not connected to the gateway device and the plurality of global buses [figs. 2-3; pars. 1 and 28-39; CAN bus separating apparatus 110 separates a local bus connected to ECUs 101-105 from a bus connected to the external charger and is protected from external communication, thus not connected to gateway device or a plurality of global buses], and 
the second communication line is a global bus connected to the gateway device [figs. 2-3; pars. 1 and 28-39; CAN bus separating apparatus 110 separates a global bus connected to the external charger that is open to external communication from the local bus].
Regarding claim 8, Seo discloses a vehicle comprising: 
the vehicle-mountable control system as recited in claim 1 [par. 1, claim 1]; 
the vehicle-mounted battery configured to be charging-controlled by the charging control device of the vehicle-mountable control system [fig. 1, battery 140; pars. 4, 6 & 23-25]; and 
a travel driving device configured to be controlled by the traveling controller of the vehicle-mountable control system and cause the vehicle to travel using electric power stored in the vehicle-mounted battery [fig. 1, power motor 150; pars. 4, 6 & 23-25].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. Korean Publication KR20130136852A in view of Gow et al. US PGPUB 2011/0304298, and further in view of Ichikawa US PGPUB 2012/0043807.
Regarding claim 6, Seo discloses wherein the integrated controller is configured to wiredly communicate with a charging facility for the wired power feeding method provided outside the vehicle [fig. 2; pars. 23, 25 and 27-38; [fig. 2, CAN bus separating apparatus 110 comprises a BMS ECU 106 and together with power supply device 130 and charging communication device 120 performs the functions of managing the battery including exchanging messages with the charger 190 and allowing power supply through supply device 130 from the charger 190 through a wire 170; pars. 25 & 27].
The combination of Seo and Gow does not explicitly disclose the plurality of chargers include a first charger configured to perform power conversion corresponding to a wired power feeding method, and a second charger configured to perform wireless power reception and power conversion corresponding to a wireless power feeding method, and the charging communication device is configured to wirelessly communicate with a charging facility for the wireless power feeding method provided outside the vehicle.
However, Ichikawa discloses an electric vehicle charging system which includes a plurality of charge that include a first charger configured to perform power conversion corresponding to a wired power feeding method, and a second charger configured to perform wireless power reception and power conversion corresponding to a wireless power feeding method [pars. 7, 9, 14, 17, 73 & 97; wireless charger 36 and wired charger 34 are both chargers connected to charge device 32].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Seo and Gow to further include the charging communication device is configured to wirelessly communicate with a charging facility for the wireless power feeding method provided outside the vehicle for the purpose of allowing both wired and wireless charging, as taught by Ichikawa (pars. 6-9).
The combination of Ichikawa, Seo and Gow does not explicitly disclose the charging communication device is configured to wirelessly communicate with a charging facility for the wireless power feeding method provided outside the vehicle.
However, Examiner takes Official Notice that it is well known to the point of ubiquity in the vehicle charging arts to use a wireless communication method, i.e. Bluetooth to provide communication between the vehicle and the charging station. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ichikawa, Seo and Gow to further include the charging communication device is configured to wirelessly communicate with a charging facility for the wireless power feeding method provided outside the vehicle for the purpose of avoiding the use of additional wires so as to provide additional flexibility.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 2, the following is an examiner's statement of reasons for allowability: the prior art fails to further teach or suggest “wherein each of the charging communication device and the integrated controller is configured to monitor presence or absence of unauthorized communication, and perform a prescribed process when the unauthorized communication is detected” in combination with all the other elements recited in claim 1, from which claim 2 depends. 
Claim 3, being dependent on claim 2, would be allowable for the same reason as claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859